       1:20-cv-04076-SAL    Date Filed 05/03/21    Entry Number 25   Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

  Daniel P. Mahoney, a/k/a Daniel        )        C/A No.: 1:20-4076-SAL-SVH
  Patrick Mahoney,                       )
                                         )
                    Plaintiff,           )
                                         )
        vs.                              )                  ORDER
                                         )
  Eric McDaniels; Hope Hatchell;         )
  and Lynett Patton,                     )
                                         )
                    Defendants.          )
                                         )

       Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of his constitutional rights by Defendants. On March 30, 2021,

Defendants filed a motion for summary judgment. [ECF No. 21]. As Plaintiff is

proceeding pro se, the court entered an order pursuant to Roseboro v. Garrison,

528 F.2d 309 (4th Cir. 1975), advising him of the importance of the motion and of

the need for him to file an adequate response by April 30, 2021. [ECF No. 57].

Plaintiff was specifically advised that if he failed to respond adequately, the

motion may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Defendants’ motion. As

such, it appears to the court that he does not oppose the motion and wishes to

abandon this case. Based on the foregoing, Plaintiff is directed to advise the court

whether he wishes to continue with this case and to file a response to the motion
       1:20-cv-04076-SAL    Date Filed 05/03/21   Entry Number 25   Page 2 of 2



by May 17, 2021. Plaintiff is further advised that if he fails to respond, the

undersigned will recommend this case be dismissed for failure to prosecute. See

Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.


May 3, 2021                                  Shiva V. Hodges
Columbia, South Carolina                     United States Magistrate Judge




                                         2
